                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF INDIANA
                               INDIANAPOLIS DIVISION

MARC M., 1                                            )
                                                      )
                              Plaintiff,              )
                                                      )
                         v.                           )        1:18-cv-02693-RLY-DML
                                                      )
ANDREW M. SAUL, Commissioner of the                   )
Social Security Administration,                       )
                                                      )
                              Defendant.              )

             ORDER ON THE MAGISTRATE JUDGE’S REPORT AND
                          RECOMMENDATION

       Plaintiff Marc M. suffers from morbid obesity, osteoarthritis of the bilateral knees,

and multilevel lumbar spondylosis. On August 30, 2018, he filed a request for judicial

review of the final decision of Defendant Andrew M. Saul, Commissioner of the Social

Security Administration denying Plaintiff’s application for disability insurance benefits

under Title II of the Social Security Act, 42 U.S.C. § 401 et seq., and supplemental

security income under Title XVI of the Social Security Act, 42 U.S.C. § 1381 et seq. The

court referred the matter to the Magistrate Judge, who issued her Report and

Recommendation. The Magistrate Judge concluded that the ALJ’s decision was

supported by substantial evidence, and therefore recommended that the decision denying




1
  To protect privacy interests of claimants for Social Security benefits and consistent with a
recommendation of the Court Administration and Case Management Committee of the
Administrative Office of the United States Courts, the Southern District of Indiana has chosen to
use only the first name and last initial of non-governmental parties in its Social Security judicial
review opinions.
                                                 1
benefits be upheld. Plaintiff timely filed his Objections to the Magistrate Judge’s Report

and Recommendation, claiming the Magistrate Judge erred in two ways. First, she erred

in finding the ALJ’s analysis of step three concerning whether Listing 1.02A (major

dysfunction of a joint) or 1.04 (disorders of the spine) were met or equaled was adequate

and supported by substantial evidence. Second, she erred in finding that his residual

function capacity determination was supported by substantial evidence.

       The court, having read and reviewed the parties’ submissions and the applicable

law, finds the Magistrate Judge did not err. Accordingly, Plaintiff’s Objections (Filing

No. 16) are OVERRULED and the court ADOPTS the Magistrate Judge’s Report and

Recommendation.



SO ORDERED this 30th day of September 2019.




Distributed Electronically to Registered Counsel of Record.




                                            2
